Title: From Catherine Elizabeth Murray Rush to Abigail Smith Adams, 18 January 1815
From: Rush, Catherine Elizabeth Murray
To: Adams, Abigail Smith



Respected and dear Madam.
Washington Jan. 18th. 1815.

I had the pleasure to receive your kind and friendly letter yesterday, and hasten to inform you, that my dear husband is better. He has had a sharp attack of billious fever, which left him weak and debilitated; and now a violent cough continues to harrass him day and night, and prevents his taking that kind of nourishment, which would most speedily restore his strength. Tomorrow will be three weeks since he has been confined to his Chamber, and the greater part of the time to his bed. He is still entirely helpless, tho’ I trust past all danger and in a fair way to recover.
Among the many kind enquiries made about his health, I must be permitted dear Madam to say, that none have so sensibly touched me, or been so cordial to him as your valued letter. It is a fresh proof of the place we hold in your friendship and esteem, which is equally dear to our pleasure and our pride.
My Husband desires his respectful and affectionate remembrance to Mr Adams, in which I beg leave to join. He charges me to express to you also his warmest acknowledgements for the kind interest you have taken in his health.—
I remain dear Madam, with sentiments / of the highest respect, your / obliged friend.
Catherine E Rush.—